Citation Nr: 1043305	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  04-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for residuals of 
a right mandible condyle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from August 1951 to September 
1955.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2004 rating decision in which the RO, inter alia, denied 
the Veteran's claim for a compensable rating for residuals of a 
right mandible condyle fracture.  In August 2004, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in October 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2004.

In August 2005, the Veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

In July 2006, the Board remanded the claim on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing the further development, 
the AMC continued the denial of the claim (as reflected in an 
August 2007 supplemental SOC (SSOC)), and returned the matter to 
the Board for further appellate consideration.

In March 2008, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).

In a March 2008 decision, the Board denied the claim for an 
increased (compensable) rating for residuals of right mandible 
condyle fracture.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In April 2009, representatives for the appellant and the VA 
Secretary filed a joint motion with the Court.  By Order dated 
later in April 2009, the Court granted the joint motion, vacating 
the March 2008 Board decision, and remanding the matter on appeal 
to the Board for further proceedings consistent with the joint 
motion.

In September 2009, the Board again remanded the claim on appeal 
to the RO, via the AMC, for further development consistent with 
the joint motion.  After completing the further development, the 
AMC continued to deny claim (as reflected in a July 2010 SSOC), 
and returned the matter to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes, as it did in the 
September 2009 remand, that, in April 2008, the Veteran filed a 
claim for service connection for diabetes.  The claim for service 
connection for diabetes has not yet been addressed by the RO.  As 
such, this matter is not properly before the Board, and is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Pertinent to the Veteran's February 2004 claim for increased 
rating, the evidence reflects no displacement of the mandible, 
and that loss of masticatory function and related pain are due to 
the Veteran's tooth loss, rather than his service-connected 
residuals of a right mandible condyle fracture.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for residuals 
of a right mandible condyle fracture are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 4.150, 
Diagnostic Code 9904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, March 2004 and July 2006 letters provided notice 
to the Veteran regarding what information and evidence was needed 
to substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the Veteran, 
what information and evidence would be obtained by VA, and the 
need for the Veteran to advise VA of and to submit any further 
evidence that is relevant to the claims.  The October 2004 SOC 
(and, later, the August 2007 SSOC) set forth the criteria for 
higher ratings for the right jaw disability.  The July 2006 
letter also informed the Veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations (which is sufficient for 
Dingess/Hartman).  

After issuance of each letter, and opportunity for the Veteran to 
respond, the August 2007 SSOC reflects readjudication of the 
claims.  Hence, while some notice was provided to the Veteran 
after the July 2004 initial adjudication of the claims, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent evidence associated with the 
claims file consists of the Veteran's service treatment records, 
post-service private medical records, VA outpatient treatment 
records, and the reports of March 2004, January 2007, and 
December 2009 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
August 2005 Board hearing as well as various written statements 
submitted by the Veteran, and by his representative, on his 
behalf.

As regards the December 2009 VA dental and oral surgical 
examination conducted pursuant to the Board's September 2009 
remand, the Board notes that, in the joint motion, the parties 
indicated that the Board's July 2006 remand required a discussion 
of both the appellant's history and his assertions, and that the 
Board erred in failing to ensure that the VA examination report 
satisfied this requirement.  The parties pointed out that, during 
the August 2005 hearing, the Veteran had testified that his jaw 
pain was constant (at level 10 without medication), that he could 
not eat and that his jaw was sore all the time.  The parties 
noted that the January 2007 VA examiner described the Veteran's 
history of pain as moderate, and at a constant or nearly constant 
frequency, and that the examiner indicated that she found no 
functional impairment due to the jaw fracture; however, the 
parties indicated that this examination report did not satisfy 
the remand requirements because it did not include discussion of 
the Veteran's documented medical history and assertions.  
Specifically, the parties stated that the examiner did not 
discuss the Veteran's assertions regarding the level of pain 
caused by his jaw fracture residuals.  Accordingly, in the 
September 2009 remand, in ordering that the Veteran be afforded a 
new examination, the Board instructed that the report of the 
examination should reflect consideration of the Veteran's 
documented medical history and assertions.

The report of the December 2009 VA dental and oral surgery 
examination (the specifics of which will be discussed below) 
indicates that, regarding whether there was pain, soreness, and 
loss of masticatory function, there was loss of masticatory 
function because of the fact that the Veteran had three teeth 
remaining, and that such dysfunction had nothing to do with his 
service-connected residuals of a right mandible condyle fracture.  

The Board notes that the Court has held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  In this 
case, the Board's September 2009 instructions have been 
substantially complied with, as the December 2009 VA examining 
oral surgeon adequately addressed the Veteran's assertions 
regarding the level of pain caused by his jaw fracture residuals 
by offering a thorough and detailed opinion within his area of 
expertise, and consistent with the competent evidence of record, 
that the Veteran did not have pain and functional impairment due 
his service-connected jaw fracture residuals, but, rather, that 
he had pain and functional impairment due to nonservice-connected 
tooth loss.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.   

The residuals of the Veteran's in-service right mandible condyle 
fracture are rated under Diagnostic Code (DC) 9904, applicable to 
malunion of the mandible.  See 38 C.F.R. § 4.150.  Under DC 9904, 
slight displacement of the mandible warrants a noncompensable 
rating; moderate displacement of the mandible warrants a 10 
percent rating; and severe displacement of the mandible warrants 
a 20 percent rating.  A Note to DC 9904 states that such ratings 
are dependent upon degree of motion, and relative loss of 
masticatory function.  Functional loss due to pain and/or 
weakness are among the factors considered in evaluating 
musculoskeletal disabilities on the basis of limited motion.  See 
38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  

In this case, the Veteran has submitted written statements from 
his wife and his nephew, both dated in March 2004.  The statement 
of his wife indicates that the Veteran had complained of how 
painful and uncomfortable his jaw was, and that there were nights 
when he sat up most of the night in pain.  The statement from the 
Veteran's nephew indicates that over the years the Veteran had 
complained continuously about how painful and uncomfortable his 
jaw was, and that there were times when he was in so much pain 
that he had trouble eating, sleeping, and talking.  

The report of a March 2004 VA dental and oral examination 
indicates that the Veteran complained of ongoing pain in the 
right parasymphysis region, and reported that he had lost some 
teeth after leaving the service.  Examination revealed a full 
opening movement of the jaw with lateral excursive and protrusive 
movements that were normal, no cosmetic deformity present 
digitally or visually, no prosthesis present, and fully maxillary 
edentulous, with three mandibular teeth present.  

During the August 2005 Board hearing, the Veteran testified that 
his eating habits for the past 57 years had been bad and were 
getting worse.  He testified that he had constant, severe pain in 
his jaw, and that he had problems eating.  His wife testified 
that his eating habits were bad, that he had to eat soft food, 
that he complained of not being able to chew his food, and that 
he suffered pain from his jaw at night.

The report of a January 2007 VA examination indicates that the 
Veteran's claims file was reviewed, and that the Veteran 
underwent surgery in June 1955 for closed reduction of the right 
condylar fracture with arch bars and elastics, after fracturing 
his right condyle secondary to being hit with a baseball.  The 
Veteran reported constant difficulty chewing some foods, no 
swelling, no difficulty of opening his mouth, and no difficulty 
talking.

Physical examination at the time revealed no loss of bone, 
malunion, or nonunion of either the maxilla or mandible.  There 
was no loss of motion of the temero mandibular articulation, no 
loss of bone of the hard palate, no evidence of 
osteoradionecrosis or osteomyelitis, no loss of speech, and no 
tooth loss due to loss of substance of the body of the maxilla or 
mandible, other than loss due to periodontal disease.  There was 
noted to be loss of alveolar bone secondary to periodontal 
disease, maximum opening of 37 millimeters without deviation, 
ability to move laterally, no pain on palpation of the 
temporomandibular joint (TMJ), no findings on auscultation of 
TMJs, and no evidence of neuroma.  It was noted that a trauma 
related neuroma would have appeared at the time of injury or 
shortly after.  X-rays revealed no TMJ pathology and no evidence 
of previous fracture, and negative findings on palpation and 
austiculation were noted.

The Veteran was diagnosed as having a normal TMJ and 
temporomandibular dysfunction examination, with no functional 
impairment secondary to jaw fracture noted, no soft tissue 
pathology noted, and no evidence of neuroma.  The VA examiner 
noted difficulty chewing due to loss of teeth secondary to 
chronic periodontitis of bacterial etiology, which was due to 
poor oral hygiene and lack of dental care, and not the jaw 
fracture. There were noted to be three remaining mandibular 
teeth, which had severe periodontitis.  

The report of a December 2009 VA dental and oral surgical 
examination indicates that the claims file was reviewed.  On 
examination, the Veteran had full range of motion greater than 40 
millimeters, and no deviation on opening.  There were noted to be 
very, very few residuals of the right condylar fracture, if any. 
There was no crepitus, popping, muscular spasms, or retrodiscal 
pain.  There was also noted to be no displacement of the 
mandible.  Regarding whether there was pain, soreness, and loss 
of masticatory function, the VA examining oral surgeon stated 
that there was loss of masticatory function because of the fact 
that the Veteran had three teeth remaining, and that the Veteran 
never received a dental prosthesis due to financial 
considerations.  The oral surgeon stated that, should the Veteran 
have a maxillary and mandibular full prosthesis made for which he 
had adequate mandibular and maxillary bone availability, he would 
most likely be symptom free of any TMJ problems.  The oral 
surgeon reiterated that the Veteran had no residuals from the 
fracture that the oral surgeon could determine, that his 
dysfunction had nothing to do with his initial fracture, and that 
the Veteran needed a prosthesis made so that he would be fully 
functional from a masticatory stand point.    

VA outpatient records dated from December 2003 to July 2010 
reflect no complaints of or treatment for the Veteran's residuals 
of a right mandible condyle fracture.

Considering the above-cited evidence in light of the applicable 
criteria, the Board finds that a compensable rating for the 
Veteran's residuals of a right mandible condyle fracture is not 
warranted at any time pertinent to his February 2004 claim for an 
increased rating.

Consistent with the joint motion, the Board has considered the 
statements and testimony of the Veteran, his wife, and his nephew 
indicating that the Veteran has suffered from pain and discomfort 
in his jaw, particularly when eating or sleeping, and that he has 
had trouble eating and has been only able to eat primarily soft 
foods as a result.  The Board points out that a layperson is 
competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, 
the Board finds no reason to doubt the credibility of these 
assertions.  

However, in this case, the issue is not whether the Veteran 
suffers from pain and loss of masticatory function, including 
problems chewing and eating, but whether such symptoms are 
residual to the Veteran's in-service right mandible condyle 
fracture.  Such is a medical question within the province of 
trained medical professionals-which none of the above-noted 
individuals is shown to be.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  

In this case, the Board notes that, pertinent to the Veteran's 
February 2004 claim, medical evidence reflects that his residuals 
of a right mandible condyle fracture have not been manifested by 
moderate or severe displacement of the mandible.  The evidence 
has consistently reflected no displacement of the mandible 
whatsoever, and no right mandible condyle fracture residuals of 
any kind.  While loss of masticatory function has been noted in 
the record, such functional impairment has consistently been 
found by medical professionals not to be due to the Veteran's 
service-connected right mandible condyle fracture residuals, but, 
rather, to be due to his post-service tooth loss.  

As indicated above, the Veteran has repeatedly reported pain, 
soreness, and loss of masticatory function, including pain at 
night while sleeping and constant difficulty chewing some foods.  
Again, however, such pain and associated masticatory function 
loss has consistently been related by competent medical 
professionals to his post-service tooth loss rather than his 
service-connected right mandible condyle fracture residuals.  In 
this regard, the Board notes the comment of the December 2009 VA 
examining oral surgeon that, should the Veteran have a maxillary 
and mandibular full prosthesis made for which he had adequate 
mandibular and maxillary bone availability, he would most likely 
be symptom free of any TMJ problems.  

As the pertinent medical evidence reflects that there has been no 
displacement of the mandible, loss of masticatory function, or 
any other symptomatology residual to the Veteran's in-service 
right mandible condyle fracture, the criteria for a compensable 
rating for the Veteran's service-connected disability under DC 
9904 are not met in this case, and the RO appropriately assigned 
a zero percent (noncompensable rating) under that diagnostic 
code.  See 38 C.F.R. § 4.31 (providing that the rating schedule 
authorizes the assignment of a 0 percent (noncompensable) rating 
in every instance in which the rating schedule does not provide 
for such a rating and the requirements for a compensable rating 
are not met).  

In reaching this conclusion, the Board, again, emphasizes that it 
has considered the lay assertions of record.  However, such 
assertions are outweighed by the medical evidence noted above.  
As laypersons not shown to have appropriate medical training and 
expertise, neither the Veteran, nor his wife or nephew, is 
competent to offer an opinion on the medical matter of whether 
any of the Veteran's symptoms-to include pain, weakness, and 
loss of masticatory function-are residual to his in-service 
right mandible condyle fracture.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the lay assertions 
in this regard have no probative value.

The Board has also considered the applicability of alternative 
diagnostic codes for evaluating the Veteran's right mandible 
condyle fracture residuals.  However, no higher rating is 
assignable in light of the absence of any abnormalities relating 
to the dental and oral conditions listed in Diagnostic Codes 9900 
through 9916.  See 38 C.F.R. § 4.150.  Moreover, the medical 
evidence reflects no associated manifestations to warrant 
assignment of a compensable rating under any other provision of 
VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's residuals of right 
mandible condyle fracture, pursuant to Hart, and that the claim 
for a compensable rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the preponderance of 
the evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

An increased (compensable) rating for residuals of a right 
mandible condyle fracture is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


